DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted and filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expanding part” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “firmly fixed” in claim 4 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “firmly fixed” will be considered - - fixed - - .
Claim limitation “expanding part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure in the specification that define what an “expanding part” is to be considered. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 19-20 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2002/0041134) in view of Kalfon (US 2009/0031659).
	Per claim 1, Wolf teaches a vacuum adiabatic body comprising: a first plate (15) having a first temperature; a second plate (16) having a second temperature different than the first temperature; the first plate and the second plate to provide an inner space (space between 15 and 16), the inner space including a main portion (center portion of 10, see figure 1) and a side portion (side portion of 10, see figure 1), and the inner space to be provided in a vacuum state (para. 0033); and a shielding part (42) provided as an adiabatic structure and outside the inner space (see figure 2) but fails to explicitly teach  a seal that seals the first plate and the second plate.
	However, Kalfon teaches vacuum insulated panel including a seal (4) that seals a first plate and a second plate (6) for “preventing the passage of atmospheric gases, water vapor and water from the external surrounding 7 into the panel's internal space 5”, (para. 0178).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a seal that seals a first plate and a second plate, as taught by Kalfon in the invention of Wolf, in order to advantageously prevent “the passage of atmospheric gases, water vapor and water from the external surrounding 7 into the panel's internal space 5”, (para. 0178).
	Per claim 2, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, teaches a conductive resistance sheet (17) provided to reduce heat transfer between the first plate and the second plate (“U-shaped diaphragm 17 formed from a thin-walled material with a low level of heat conduction”, para. 0033), wherein the shielding part (42) is provided at an exterior of the conductive resistance sheet (see figure 2).
	Per claim 3, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, teaches wherein the shielding part (42) a gasket (to clarify, 42 is considered a gasket because 42 fills the space between 24 and 32).
	Per claim 4, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, teaches wherein the shielding part (42) is fixed in a forcible insertion manner (para. 0034).
	Per claim 5, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, teaches a fixing part (24 and 32) provided to a portion of the vacuum adiabatic body, the fixing part (24 and 32) having a groove (41) for mounting the shielding part (42).
	Per claim 6, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, teaches a peripheral frame (21) being mounted in a shape of a closed curve at an outer circumferential portion of the vacuum space, the shielding part (42) having at least one portion fixed (44) to the peripheral frame (21).
	Per claim 7, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches wherein the shieling part (42) is fixed or inserted into a gap part (41) provided outside the peripheral frame (21), in order to prevent adiabatic performance from being degraded through the gap part.
	Per claim 8, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Wolf, as modified, teaches comprising a side frame (29) including a portion that extends from the first plate toward the second plate (see figure 2), wherein the gap part (41) is provided between the peripheral frame (21) the side frame (29).
	Per claim 9, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Wolf, as modified, Wolf, as modified, teaches wherein the gap part (41) is interposed between the peripheral frame (21) and the side frame (29).
	Per claim 10, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Wolf, as modified, teaches wherein the gap part (41) is provided at a predetermined gap (predetermined space to accommodate 42)  between the peripheral frame (21) and the side frame (29).
	Per claim 11, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Wolf, as modified, teaches wherein the shielding part (42) is inserted into an end of the gap part (41) (see figure 2), in order to prevent adiabatic performance from being degraded through the gap part.
	Per claim 12, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches a thickness of the peripheral frame (21) is thinner than a maximum thickness of the inner space (see figure 2).
	Per claim 13, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches wherein the peripheral frame (21) is fixed on a portion of the vacuum adiabatic body (see figure 1 and 2), the peripheral frame (21) including a hole (25.1) through which a fixture (25) is to pass.
	Per claim 14, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches wherein the peripheral frame (21) is provided in a shape being bent forth (i.e. the shape has a bend thus the shape is “provided” in a “shape” being bent fourth).
	Per claim 15, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches the peripheral frame (21) is previously formed separate product (see figure 3 showing 21 as a separate part).
In regards the product being “molded”; the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Wolf, as modified, the claim is unpatentable even though the prior product was made by a different process.
	Per claim 16, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches the peripheral frame (21) but fails to explicitly teach the peripheral frame is provided in one body without being separated from each other.
However per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the peripheral frame as one body without being separated from each in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2002/0041134) in view of Kalfon (US 2009/0031659) as applied to the claims above and further in view of Katsuyoshi et al. (US 5,033,803).
Per claim 17, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Wolf, as modified, teaches the peripheral frame but fails to explicitly teach the peripheral frame is made of a resin material.
However, resin is an old and well known material used in domestic refrigerators.  For example, Katsuyoshi teaches a domestic refrigerator wherein a frame is made of a resin material (col. 5, lines 36-38) for having a lower thermal conductivity than metal (col. 5, lines 37-38).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a frame made of a resin material, as taught by Katsuyoshi in the invention of Wolf, as modified, in order to advantageously provide a material with a lower thermal conductivity than metal (col. 5, lines 37-38), thereby reducing thermal loss.
	Per claims 18-20, Wolf, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Wolf, as modified, fails to explicitly teach an expanding part as an additional adiabatic material provided behind the shielding part (claim 18), the expanding part has a first portion and a second portion that is smaller than the first portion, the first portion that does not contact the shielding part and the second portion that contacts the shielding part (claim 19),
and an air gap that is provided between the expanding part and the first plate, and provided between an inner edge of the expanding part and an inner edge of the shielding part, wherein the length of the air gap that is provided between the expanding part and the first plate is shorter than the length of the air gap that is provided between an inner edge of the expanding part and an inner edge of the shielding part (claim 20).
	However, Katsuyoshi teaches a domestic refrigerator including an expanding part (10) as an additional adiabatic material provided behind a shielding part (12) (claim 18), the expanding part has a first portion (see annotated figure below of figure 3 of  Katsuyoshi) and a second portion (see annotated figure below of figure 3 of  Katsuyoshi) that is smaller than the first portion, the first portion that does not contact the shielding part (see annotated figure below of figure 3 of  Katsuyoshi showing the first portion not contacting 12) and the second portion that contacts the shielding part (see annotated figure below of figure 3 of  Katsuyoshi showing the second portion contacting 12) (claim 19), and an air gap that is provided between the expanding part and a first plate (see annotated figure below of figure 3 of  Katsuyoshi), and provided between an inner edge of the expanding part and an inner edge of the shielding part (see annotated figure below of figure 3 of  Katsuyoshi), wherein the length of the air gap that is provided between the expanding part and the first plate is shorter than the length of the air gap that is provided between an inner edge of the expanding part and an inner edge of the shielding part (see annotated figure below of figure 3 of  Katsuyoshi) (claim 20) for sealing the refrigerator (col. 4, lines 39-41).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an expanding part as an additional adiabatic material provided behind a shielding part (claim 18), the expanding part has a first portion and a second portion  that is smaller than the first portion, the first portion that does not contact the shielding part and the second portion that contacts the shielding part (claim 19), and an air gap that is provided between the expanding part and a first plate, and provided between an inner edge of the expanding part and an inner edge of the shielding part, wherein the length of the air gap that is provided between the expanding part and the first plate is shorter than the length of the air gap that is provided between an inner edge of the expanding part and an inner edge of the shielding part (claim 20), as taught by Katsuyoshi in the invention of Wolf, as modified, in order to advantageously sealing the refrigerator (col. 4, lines 39-41), thereby inhibiting thermal losses.

    PNG
    media_image1.png
    693
    984
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763